DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, 10-12, 15-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav ( US 20160080502 A1)  in view of Amicangioli (US 11228529 B1).
Regarding claim 1, Yadav discloses:
A system, the system comprising:
 one or more processors; and one or more computer-readable non-transitory storage media, the one or more computer- readable non-transitory storage media comprising instructions that, when executed by the one or more processors ( Fig 1B, Fig 5, [0171], [0182], hub device, spoke device), cause one or more components of the system to perform operations comprising: 
sending data from a hub to a spoke, wherein the data is associated with a session ( [0085], sending network usage data relating to an application usage session); 
receiving, at the hub, feedback from the spoke ( Fig 5, [0804], [0876], feedback), the feedback based on at least one of bandwidth utilization or occurrence of a congestion state detected by the spoke ( [0346], [0504], [0506], congestion control, feedback); and 
adjusting, by the hub, a shaper rate associated with the session, the shaper rate based at least in part on the feedback received from the spoke ( Fig 7, [0504], [0506], shaper adjust rate).
Yadav does not explicitly disclose:
the shaper rate of an adaptive Quality of Service (QoS) shaper.
However, the teaching of the shaper rate of an adaptive Quality of Service (QoS) shaper is well known in the art as evidenced by Amicangioli.
Amicangioli discloses:
the shaper rate of an adaptive Quality of Service (QoS) shaper  ( Fig 3, Fig 7, Col 13, lines 60-65, Col 15, lines 54-67, Col 21, lines 25-31, QoS shaper with rate limit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Amicangioli as mentioned above as a modification to Yadav, such that the combination would allow to apply QoS shaper, in order to perform traffic rate-shaping, and config rate on a per-client or per-connection basis.
Regarding claim 2, Yadav  as modified by Amicangioli discloses  all the features with respect to parent claim 1 as outlined above.
wherein: in response to the feedback indicating that the spoke has detected that the bandwidth utilization for the session has exceeded a threshold during the congestion state, adjusting the shaper rate comprises decreasing the shaper rate ( Yadav, [0506], decreasing in rate).
Regarding claim 3, Yadav  as modified by Amicangioli discloses  all the features with respect to parent claim 2 as outlined above.
wherein the congestion state occurs when the spoke detects wide area network (WAN) loss exceeding a WAN loss threshold ( Yadav, [0183],  [0840], threshold, WAN loss).
Regarding claim 6, Yadav  as modified by Amicangioli discloses  all the features with respect to parent claim 1 as outlined above.
wherein: in response to the feedback indicating that the spoke has detected the bandwidth utilization for the session is below a threshold during the congestion state, adjusting the shaper rate comprises not decreasing the shaper rate ( Yadav, [0804], threshold).
Regarding claim 7, Yadav  as modified by Amicangioli discloses  all the features with respect to parent claim 1 as outlined above.
wherein the feedback is received via a path monitor type-length- value (TLV) parameter of a bidirectional forwarding detection (BFD) protocol ( Yadav, [0662], BFD).
Regarding claim 8, Yadav  as modified by Amicangioli discloses  all the features with respect to parent claim 1 as outlined above.
adjusting a value of a bandwidth parameter used by the adaptive QoS shaper dynamically based on real-time performance, wherein the bandwidth parameter corresponds to a maximum bandwidth, a minimum bandwidth, or a default bandwidth ( Yadav, [0463], [0508], minimum, average, and maximum bandwidth).
Regarding claim 10, Yadav  as modified by Amicangioli discloses  all the features with respect to parent claim 1 as outlined above.
adjusting a bandwidth parameter used by the adaptive QoS shaper dynamically based on a pattern of historical performance, wherein the bandwidth parameter corresponds to a maximum bandwidth, a minimum bandwidth, or a default bandwidth ( Yadav, [0463], [0508], minimum, average, and maximum bandwidth).
Claim 11 is the method claim corresponding to system claim 1  respectively, and rejected under the same rationale set forth in connection with the rejection of claim 1 respectively, above.
Regarding claim 12, Yadav  as modified by Amicangioli discloses  all the features with respect to parent claim 11 as outlined above.
wherein adjusting the shaper rate comprises: decreasing the shaper rate in response to the feedback indicating that the spoke has detected that the bandwidth utilization for the session has exceeded a threshold during the congestion state ( Yadav, [0506], decreasing in rate); and 
not decreasing the shaper rate in response to the feedback indicating that the spoke has detected the bandwidth utilization for the session is below the threshold during the congestion state ( Yadav, [0804], threshold).
Regarding claim 15, Yadav  as modified by Amicangioli discloses  all the features with respect to parent claim 11 as outlined above.
adjusting a bandwidth parameter used by the adaptive QoS shaper dynamically based on a pattern of historical performance, wherein the bandwidth parameter corresponds to a maximum bandwidth, a minimum bandwidth, or a default bandwidth ( Yadav, [0463], [0508], minimum, average, and maximum bandwidth).
Claims 16, 17, 20  are the media claims corresponding to method claims 11, 12, 15  respectively, and rejected under the same rationale set forth in connection with the rejection of claims 11, 12, 15   respectively, above.

Allowable Subject Matter
Claims 4-5, 9, 13-14, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
claim 4 is objected because the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “ wherein the feedback indicates that the bandwidth utilization for the session has exceeded a threshold when a session throughput of the session exceeds an expected throughput for the session, the expected throughput based on a weighting factor associated with the session and total bandwidth available to the spoke”.
Claim 5 is objected based on the dependence of claim 4.
claim 9 is objected because the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “wherein dynamically adjusting the value of the bandwidth parameter comprises at least one of: increasing the maximum bandwidth when the shaper rate has been set to a current maximum bandwidth for a first pre-determined period without WAN loss; and decreasing the minimum bandwidth when the shaper rate has been set to a current minimum bandwidth for a second pre-determined period with WAN loss”.
Claims 13 and 18  are objected because the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “wherein: the feedback indicates that the bandwidth utilization for the session has exceeded a threshold when a session throughput of the session exceeds an expected throughput for the session; the feedback indicates that the bandwidth utilization for the session is below the threshold when the session throughput of the session is below the expected throughput for the session; the expected throughput for the session is based on a weighting factor associated with the session and total bandwidth available to the spoke; and the congestion state occurs when the spoke detects wide area network (WAN) loss exceeding a WAN loss threshold”.
Claims 14 and 19  are objected because the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “increasing a maximum bandwidth associated with the adaptive QoS shaper dynamically based on real-time performance, the maximum bandwidth increased when the shaper rate has been set to a current maximum bandwidth for a first pre-determined period without WAN loss; and decreasing a minimum bandwidth associated with the adaptive QoS shaper dynamically based on real-time performance, the minimum bandwidth decreased when the shaper rate has been set to a current minimum bandwidth for a second pre-determined period with WAN loss”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461